

EXECUTION COPY


PLEDGE AND SECURITY AGREEMENT


THIS PLEDGE AND SECURITY AGREEMENT, made as of this 19th day of October, 2007
(this “Agreement”), is between MRU HOLDINGS, INC., a Delaware corporation
(“Pledgor”), and VIKING ASSET MANAGEMENT, LLC, a California limited liability
company, in its capacity as collateral agent for the Buyers identified below (in
such capacity, together with its successors and assigns, the “Pledgee”).


WHEREAS:


A. The Pledgor has executed and delivered to each of the Buyers those certain
secured senior notes each made by Pledgor and dated as of the date hereof in an
original aggregate principal amount of $11,200,000 (such notes, together with
any promissory notes or other securities issued in exchange or substitution
therefor or replacement thereof, and as any of the same may be amended,
supplemented, restated or modified and in effect from time to time, the
“Notes”). The Notes were issued pursuant to a certain Securities Purchase
Agreement dated as of October 19, 2007 (as the same may be amended, restated,
supplemented or otherwise modified, the “Purchase Agreement”), among the Pledgor
and the entities listed on the Schedule of Buyers thereto (together with their
respective successors and assigns, the “Buyers”), and pursuant to which the
Buyers have made certain loans (“Loans”) to Pledgor.


B. The Pledgor legally and beneficially owns one hundred percent (100%) of the
issued and outstanding equity interests of MRU ABS LLC, a Delaware limited
liability company (“Pledge Entity”).
 
C. To induce the Buyers to make the Loans, and in order to secure the payment
and performance by Pledgor of the Liabilities, Pledgor has agreed to pledge to
Pledgee all of the capital stock and other equity interests and securities of
Pledge Entity now or hereafter owned or acquired by Pledgor.
 
NOW, THEREFORE, in consideration of the premises and in order to induce the
Buyers to purchase the Notes under the Purchase Agreement and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Pledgor hereby agrees with Pledgee as follows:


1. Defined Terms. Unless otherwise defined herein, all capitalized terms used
herein shall have the meanings given them in the Purchase Agreement. In
addition, as used herein:
 
“Account Collateral” shall have the meaning ascribed thereto in Section 3
hereof.
 
“Blocked Account” shall mean that certain deposit account established in the
name of the Pledgor at the Depository Bank with account number 217560, together
with any substitute or replacement account thereof.


--------------------------------------------------------------------------------



“Depository Bank” shall mean The Bank of New York Trust Company, N.A.
 
“Event of Default” shall have the meaning set forth in the Notes.
 
“Governmental Authority” shall mean the government of the United States of
America or any other nation, or any political subdivision thereof, whether state
or local, or any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administration powers or functions of or pertaining to
government over Pledgor or any of its Subsidiaries, or any of their respective
properties, assets or undertakings.
 
“Liabilities” shall mean all obligations, liabilities and indebtedness of every
nature of Pledgor from time to time owed or owing under or in respect of this
Agreement, the Purchase Agreement, the Notes, any of the other Security
Documents and any of the other Transaction Documents, as the case may be,
including, without limitation, the principal amount of all debts, claims and
indebtedness, accrued and unpaid interest and all fees, costs and expenses,
whether primary, secondary, direct, contingent, fixed or otherwise, heretofore,
now and/or from time to time hereafter owing, due or payable whether before or
after the filing of a bankruptcy, insolvency or similar proceeding under
applicable federal, state, foreign or other law and whether or not an allowed
claim in any such proceeding.
 
“Lien” shall have the meaning set forth in the Purchase Agreement.
 
“Permitted Lien” shall have the meaning set forth in the Purchase Agreement.
 
“Proceeds” means “proceeds,” as such term is defined in the UCC.
 
2. Pledge. Pledgor hereby pledges, assigns, hypothecates, transfers, delivers
and grants to Pledgee, for the benefit of itself and the Buyers, a first Lien on
and first priority perfected security interest in (i) all of the capital stock
or other equity interests of Pledge Entity now owned or hereafter acquired by
Pledgor (collectively, the “Pledged Shares”), (ii) all other property hereafter
delivered to, or in the possession or in the custody of, Pledgee, in
substitution for or in addition to the Pledged Shares, (iii) the properties of
Pledgor which is described in Section 6 below, whether now or hereafter
delivered to, or in the possession or custody of Pledgor, and (iv) all proceeds
of the collateral described in the preceding clauses (i), (ii) and (iii) (the
collateral described in clauses (i) through (iv) of this Section 2 being
collectively referred to as the “Pledged Collateral”), as collateral security
for the prompt and complete payment and performance when due (whether at the
stated maturity, by acceleration or otherwise) of the Liabilities. All of the
Pledged Shares now owned by Pledgor, if any, which are presently represented by
certificates are listed on Exhibit A hereto, which certificates, with undated
assignments separate from certificates or stock powers duly executed in blank by
Pledgor and irrevocable proxies, are being delivered to Pledgee simultaneously
herewith. Pledgee shall maintain possession and custody of the certificates, if
any, representing the Pledged Shares and any additional Pledged Collateral.

2

--------------------------------------------------------------------------------



3. Account Collateral. As collateral security for the prompt payment in full
when due (whether at stated maturity, by acceleration or otherwise) of the
Liabilities, Pledgor hereby pledges and grants to the Pledgee, for the benefit
of itself and the Buyers, a Lien on and security interest in and to all of
Pledgor’s right, title and interest in the following assets of Pledgor, whether
now owned by Pledgor or hereafter acquired and whether now existing or hereafter
coming into existence and wherever located (all being collectively referred to
herein as “Account Collateral”):
 
(a) the Blocked Account, including, without limitation, the balance from time to
time in the Blocked Account maintained by Pledgor; and
 
(b) all Proceeds, products, accessions, profits, income, benefits,
substitutions, additions and replacements of the Blocked Account and other
rights to payments from the Blocked Account not otherwise included in the
foregoing.
 
4. Representations and Warranties of Pledgor. Pledgor represents and warrants to
Pledgee, and covenants with Pledgee, that:
 
(a) Exhibit A sets forth (i) the authorized capital stock or other equity
interests of Pledge Entity, (ii) the number of shares of capital stock or other
equity interests of Pledge Entity that are issued and outstanding as of the date
hereof, and (iii) the percentage of the issued and outstanding shares of capital
stock or other equity interests of Pledge Entity held by Pledgor. Pledgor has
the power to transfer the Pledged Collateral and is the record and beneficial
owner of, and has good and marketable title to, the Pledged Shares, and such
shares are and will remain free and clear of all Liens except the Liens and
security interests in favor of Pledgee created by this Agreement;
 
(b) Pledgor has rights in and the power to transfer the Account Collateral in
which it purports to grant a security interest pursuant to Section 3 hereof
(subject, with respect to after acquired Account Collateral, to Pledgor
acquiring the same) and no Lien other than Permitted Liens exists or will exist
upon such Collateral at any time;
 
(c) this Agreement is effective to create in favor of Pledgee a valid security
interest in and Lien upon all of Pledgor’s right, title and interest in and to
the Account Collateral, and upon the Blocked Account being subject to an account
control agreement (the “Blocked Account Agreement”) in the form attached hereto
as Exhibit B among the Pledgor, the depository institution and the Pledgee on
behalf of the Buyers, such security interest will be a duly perfected first
priority security interest in all of the Account Collateral;
 
(d) pursuant to the Blocked Account Agreement, Pledgor shall grant to Pledgee a
continuing lien upon, and security interest in, the Account Collateral, and the
depository institution shall act as Pledgee’s agent in connection therewith;
 
(e) Pledgor hereby authorizes the financial institution at which the Blocked
Account is maintained to provide Pledgee with such information with respect to
the Blocked Account as Pledgee from time to time reasonably may request, and
Pledgor hereby consents to such information being provided to Pledgee;

3

--------------------------------------------------------------------------------



(f) except as set forth on Exhibit A, there are no outstanding options, warrants
or other similar agreements with respect to the Pledged Shares or any of the
other Pledged Collateral;
 
(g) this Agreement is the legal, valid and binding obligation of Pledgor,
enforceable against Pledgor in accordance with its terms;
 
(h) the Pledged Shares have been duly and validly authorized and issued, are
fully paid and non-assessable (as applicable), and the Pledged Shares listed on
Exhibit A constitute all of the issued and outstanding capital stock or other
equity interests of Pledge Entity;
 
(i) no consent, approval or authorization of or designation or filing with any
governmental or regulatory authority on the part of Pledgor is required in
connection with the pledge and security interest granted under this Agreement;
 
(j) the execution, delivery and performance of this Agreement will not violate
any provision of any applicable law or regulation or of any order, judgment,
writ, award or decree of any court, arbitrator or governmental authority,
domestic or foreign, or of the articles or certificate of incorporation, bylaws
or any other similar organizational documents of Pledgor or Pledge Entity or of
any securities issued by Pledgor or Pledge Entity or of any mortgage, indenture,
lease, contract, or other agreement, instrument or undertaking to which Pledgor
or Pledge Entity is a party or which purports to be binding upon Pledgor or
Pledge Entity or upon any of the assets of Pledgor or Pledge Entity, and will
not result in the creation or imposition of any Lien in any of the assets of
Pledgor or Pledge Entity, except as otherwise contemplated by this Agreement;
 
(k) the pledge, assignment and delivery of the Pledged Shares and the other
Pledged Collateral pursuant to this Agreement and the filing in the appropriate
filing office of a UCC financing statement describing the Pledged Collateral
consisting of uncertificated membership interests as collateral create a valid
first Lien on and perfected first priority security interest in such Pledged
Shares and Pledged Collateral and the proceeds thereof in favor of Pledgee,
subject to no prior Lien or to any agreement purporting to grant to any third
party a security interest in the property or assets of Pledgor which would
include the Pledged Shares or any other Pledged Collateral. Pledgor covenants
and agrees that it will defend, for the benefit of Pledgee, Pledgee’s right,
title and security interest in and to the Pledged Shares, the other Pledged
Collateral and the proceeds thereof against the claims and demands of all other
persons or entities;
 
(l) Pledgor hereby represents and warrants that the Pledged Collateral is
uncertificated;

4

--------------------------------------------------------------------------------



(m) Pledgor (i) will not become a person whose property or interests in property
are blocked or subject to blocking pursuant to Section 1 of Executive Order
13224 of September 23, 2001 Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit or Support Terrorism (66 Fed. Reg.
49079(2001), (ii) will not engage in any dealings or transactions prohibited by
Section 2 of such executive order, or (iii) will not otherwise become a person
on the list of Specially Designated Nationals and Blocked Persons or subject to
the limitations or prohibitions under any other Office of Foreign Asset Control
regulation or executive order.
 
5. Perfection; Maintenance, etc.
 
(a) Pledgor shall give, execute, deliver, file and/or record any notice,
instrument, document, agreement, or other papers that may be necessary or
desirable (in the reasonable judgment of the Pledgee) to create, preserve,
perfect or validate the security interest granted pursuant hereto or to enable
the Pledgee to exercise and enforce the rights of the Pledgee hereunder with
respect to such pledge and security interest.
 
(b) Pledgor will, when and as often as requested by Pledgee, furnish to Pledgee
statements and schedules further identifying and describing the Account
Collateral and such other reports in connection with the Account Collateral as
Pledgee may reasonably request, all in reasonable detail.
 
(c) Pledgor will not create, permit or suffer to exist, and will defend the
Account Collateral against and take such other action as is necessary to remove,
any Lien on the Account Collateral except Permitted Liens, and will defend the
right, title and interest of Pledgee in and to the Account Collateral and in and
to all Proceeds thereof against the claims and demands of all Persons
whatsoever.
 
(d) Whether or not any Event of Default has occurred or is continuing, Pledgee
may, but shall not be required to, take any steps Pledgee deems necessary or
appropriate to preserve any Account Collateral or any rights against third
parties to any of the Account Collateral. Funds held in the Blocked Account
shall be held by Pledgee as additional Account Collateral and subject to the
sole control of Pledgee. Pledgor shall not withdraw or otherwise direct the
disposition of such funds. Upon the occurrence and during the continuance of an
Event of Default, Pledgee may apply the funds held in the Blocked Account in the
manner set forth in the Notes (or, if not so set forth, in a manner acceptable
to, and at the election of, Pledgee). Unless an Event of Default has occurred
and is continuing, upon Pledgor’s delivery of a Company Early Redemption Notice
(as defined in the Note) pursuant to Section 3(c) of the Note providing that
Pledgee shall apply all or a portion of the funds held in the Blocked Account as
a prepayment of the Principal (as defined in the Note), Pledgee shall promptly
direct the Depository Bank to wire transfer the amount of the Principal to be
redeemed to Pledgee to be applied in the manner set forth in the Notes (or, if
not so set forth, in a manner acceptable to, and at the election of, Pledgee).

5

--------------------------------------------------------------------------------



6. Dividends, Distributions, Etc. If, while this Agreement is in effect, Pledgor
shall become entitled to receive or shall receive any certificate (including,
without limitation, any certificate representing a dividend or a distribution in
connection with any reclassification, increase or reduction of capital, or
issued in connection with any reorganization, merger or consolidation), or any
options or rights, whether as an addition to, in substitution for, or in
exchange for any of the Pledged Shares or otherwise, Pledgor agrees, in each
case, to accept the same as Pledgee’s agent and to hold the same in trust for
Pledgee, and to deliver the same promptly (but in any event within three days)
to Pledgee in the exact form received, with the endorsement of Pledgor when
necessary and/or with appropriate undated assignments separate from certificates
or stock powers duly executed in blank, to be held by Pledgee subject to the
terms hereof, as additional Pledged Collateral. Pledgor shall promptly deliver
to Pledgee (i) a Pledge Addendum with respect to such additional certificates,
and (ii) any financing statements or amendments to financing statements as
requested by Pledgee. Pledgor hereby authorizes Pledgee to attach each Pledge
Addendum to this Agreement. In case any distribution of capital shall be made on
or in respect of the Pledged Shares or any property shall be distributed upon or
with respect to the Pledged Shares pursuant to the recapitalization or
reclassification of the capital of the issuer thereof or pursuant to the
reorganization thereof, the property so distributed shall be delivered to
Pledgee to be held by it as additional Pledged Collateral. All sums of money and
property so paid or distributed in respect of the Pledged Shares which are
received by Pledgor shall, until paid or delivered to Pledgee, be held by
Pledgor in trust as additional Pledged Collateral.
 
7. Voting Rights; Dividends; Certificates.
 
(a) So long as no Event of Default has occurred and is continuing, Pledgor shall
be entitled (subject to the other provisions hereof, including, without
limitation, Section 10 below) to exercise its voting and other consensual rights
with respect to the Pledged Shares and otherwise exercise the incidents of
ownership thereof in any manner not inconsistent with this Agreement or the
Purchase Agreement and the other Transaction Documents. Pledgor hereby grants to
Pledgee or its nominee, an irrevocable proxy to exercise all voting and
corporate rights relating to the Pledged Shares in any instance, which proxy
shall be effective, at the discretion of Pledgee, upon the occurrence and during
the continuance of an Event of Default. Upon the request of Pledgee at any time,
Pledgor agrees to deliver to Pledgee such further evidence of such irrevocable
proxy or such further irrevocable proxies to vote the Pledged Shares as Pledgee
may request.
 
(b) Subject to any sale or other disposition by Pledgee of the Pledged Shares,
any other Pledged Collateral or other property pursuant to this Agreement, upon
the indefeasible full payment in cash, satisfaction and termination of all of
the Liabilities and the termination of this Agreement pursuant to Section 13
hereof and of the Liens and security interests hereby granted, the Pledged
Shares, the other Pledged Collateral, the Account Collateral and any other
property then held as part of the Pledged Collateral in accordance with the
provisions of this Agreement shall be promptly returned to Pledgor or to such
other persons or entities as shall be legally entitled thereto.
 
(c) The Pledged Collateral shall not at any time be represented by a certificate
unless (i) Pledgor has promptly (but, in any event, within three (3) Business
Days thereof) delivered to the Collateral Agent all certificates representing
the Pledged Collateral with appropriate undated assignments separate from
certificates or stock powers duly executed in blank and (ii) the limited
liability company operating agreement of the Pledge Entity expressly provides
that such interests shall be a “security” within the meaning of Article 8 of the
UCC of the applicable jurisdiction.

6

--------------------------------------------------------------------------------



8. Rights of Pledgee. Pledgee shall not be liable for failure to collect or
realize upon the Liabilities or any collateral security or guaranty therefor, or
any part thereof, or for any delay in so doing, nor shall Pledgee be under any
obligation to take any action whatsoever with regard thereto. Any or all of the
Pledged Shares held by Pledgee hereunder may, if an Event of Default has
occurred and is continuing, without notice, be registered in the name of Pledgee
or its nominee, and Pledgee or its nominee may thereafter without notice
exercise all voting and corporate rights at any meeting with respect to Pledge
Entity and exercise any and all rights of conversion, exchange, subscription or
any other rights, privileges or options pertaining to any of the Pledged Shares
as if it were the absolute owner thereof, including, without limitation, the
right to vote in favor of, and to exchange at its discretion any and all of the
Pledged Shares upon, the merger, consolidation, reorganization, recapitalization
or other readjustment with respect to Pledge Entity or upon the exercise by
Pledge Entity, Pledgor or Pledgee of any right, privilege or option pertaining
to any of the Pledged Shares, and in connection therewith, to deposit and
deliver any and all of the Pledged Shares with any committee, depository,
transfer agent, registrar or other designated agency upon such terms and
conditions as Pledgee may reasonably determine, all without liability except to
account for property actually received by Pledgee, but Pledgee shall have no
duty to exercise any of the aforesaid rights, privileges or options and shall
not be responsible for any failure to do so or delay in so doing.
 
9. Remedies. Upon the occurrence and during the continuance of an Event of
Default, Pledgee may exercise in respect of the Pledged Collateral or the
Account Collateral, in addition to other rights and remedies provided for
herein, in the Blocked Account Agreement, or otherwise available to it, all the
rights and remedies of a secured party under the Uniform Commercial Code (“UCC”)
in effect in the State of New York from time to time, whether or not the UCC
applies to the affected Pledged Collateral or the Account Collateral (or the
Uniform Commercial Code as in effect in any other relevant jurisdiction).
Pledgee also, without demand of performance or other demand, advertisement or
notice of any kind (except the notice specified below of time and place of
public or private sale) to or upon Pledgor or any other person or entity (all
and each of which demands, advertisements and/or notices are hereby expressly
waived), may forthwith collect, receive, appropriate and realize upon the
Pledged Collateral or the Account Collateral, or any part thereof, and/or may
forthwith date and otherwise fill in the blanks on any assignments separate from
certificates or stock power or otherwise sell, assign, give an option or options
to purchase, contract to sell or otherwise dispose of and deliver said Pledged
Collateral, or any part thereof, in one or more portions at one or more public
or private sales or dispositions, at any exchange or broker’s board or at any of
Pledgee’s offices or elsewhere upon such terms and conditions as Pledgee may
deem advisable and at such prices as it may deem best, for any combination of
cash and/or securities or other property or on credit or for future delivery
without assumption of any credit risk, with the right to Pledgee upon any such
sale, public or private, to purchase the whole or any part of said Pledged
Collateral so sold, free of any right or equity of redemption in Pledgor, which
right or equity is hereby expressly waived or released. Pledgee shall apply the
net proceeds of any such collection, recovery, receipt, appropriation,
realization, sale or disposition, after deducting all costs and expenses of
every kind incurred therein or incidental to the safekeeping of any and all of
the Pledged Collateral or in any way relating to the rights of Pledgee
hereunder, including attorneys’ fees and legal expenses, to the payment, in
whole or in part, of the Liabilities, in such order as Pledgee may elect.
Pledgor shall remain liable for any deficiency remaining unpaid after such
application. Only after so paying over such net proceeds and after the payment
by Pledgee of any other amount required by any provision of law, including,
without limitation, Section 9-608 of the UCC, need Pledgee account for the
surplus, if any, to Pledgor. Pledgor agrees that Pledgee will give reasonable
notice (such reasonable notice to be determined by Pledgee in its sole and
absolute discretion) of the time and place of any public sale or of the time
after which a private sale or other intended disposition is to take place. No
notification need be given to Pledgor if it has signed after default a statement
renouncing or modifying any right to notification of sale or other intended
disposition. The rights, remedies and powers conferred by this Section 9 are in
addition to, and not in substitution for, any other rights, remedies or powers
that Pledgee may have under any Transaction Document, at law, in equity or by or
under the UCC or any other statute or agreement. Pledgee may proceed by way of
any action, suit or other proceeding at law or in equity and no right, remedy or
power of Pledgee will be exclusive of or dependent on any other. Pledgee may
exercise any of its rights, remedies or powers separately or in combination and
at any time.

7

--------------------------------------------------------------------------------



10. No Disposition, Etc. Pledgor agrees that it will not sell, assign, transfer,
exchange, or otherwise dispose of, or grant any option with respect to, the
Pledged Shares or any other Pledged Collateral, nor will Pledgor create, incur
or permit to exist any Lien with respect to any of the Pledged Shares or any
other Pledged Collateral, or any interest therein, or any proceeds thereof,
except for the Lien and security interest of Pledgee provided for by this
Agreement.
 
11. Sale of Pledged Shares.
 
(a) Pledgor recognizes that Pledgee may be unable to effect a public sale or
disposition (including, without limitation, any disposition in connection with a
merger of Pledge Entity) of any or all the Pledged Shares by reason of certain
prohibitions contained in the Securities Act of 1933, as amended (the “1933
Act”), and applicable state securities laws, but may be compelled to resort to
one or more private sales or dispositions thereof to a restricted group of
purchasers who will be obliged to agree, among other things, to acquire such
securities for their own account, for investment and not with a view to the
distribution or resale thereof. Pledgor acknowledges and agrees that any such
private sale or disposition may result in prices and other terms (including the
terms of any securities or other property received in connection therewith) less
favorable to the seller than if such sale or disposition were a public sale or
disposition and, notwithstanding such circumstances, agrees that any such
private sale or disposition shall be deemed to be reasonable and affected in a
commercially reasonable manner. Pledgee shall be under no obligation to delay a
sale or disposition of any of the Pledged Shares in order to permit Pledgor or
Pledge Entity to register such securities for public sale under the 1933 Act, or
under applicable state securities laws, even if Pledgor or Pledge Entity would
agree to do so.

8

--------------------------------------------------------------------------------



(b) Pledgor further agrees to do or cause to be done all such other acts and
things as may be reasonably necessary to make such sales or dispositions of the
Pledged Shares valid and binding and in compliance with any and all applicable
laws, regulations, orders, writs, injunctions, decrees or awards of any and all
courts, arbitrators or governmental instrumentalities, domestic or foreign,
having jurisdiction over any such sales or dispositions, all at Pledgor's
expense. Pledgor further agrees that a breach of any of the covenants contained
in Sections 6, 7(a), 10, 11 and 26 will cause irreparable injury to Pledgee and
that Pledgee has no adequate remedy at law in respect of such breach and, as a
consequence, agrees, without limiting the right of Pledgee to seek and obtain
specific performance of other obligations of Pledgor contained in this
Agreement, that each and every covenant referenced above shall be specifically
enforceable against Pledgor, and Pledgor hereby waives and agrees not to assert
any defenses against an action for specific performance of such covenants.
 
(c) Pledgor further agrees to indemnify and hold harmless the Buyers, Pledgee
and their respective successors and assigns, their respective officers,
directors, employees, attorneys and agents, and any person or entity in control
of any thereof, from and against any loss, liability, claim, damage and expense,
including, without limitation, legal fees and expenses (in this paragraph
collectively called the “Indemnified Liabilities”), under federal and state
securities laws or otherwise insofar as such Indemnified Liability (i) arises
out of or is based upon any untrue statement or alleged untrue statement of a
material fact contained in any registration statement, prospectus or offering
memorandum or in any preliminary prospectus or preliminary offering memorandum
or in any amendment or supplement to any thereof or in any other writing
prepared in connection with the offer, sale or resale of all or any portion of
the Pledged Collateral unless such untrue statement of material fact was
provided by Pledgee, in writing, specifically for inclusion therein, or (ii)
arises out of or is based upon any omission or alleged omission to state therein
a material fact required to be stated or necessary to make the statements
therein not misleading, such indemnification to remain operative regardless of
any investigation made by or on behalf of Pledgee or any successor thereof, or
any person or entity in control of any thereof. In connection with a public sale
or other distribution, Pledgor will provide customary indemnification to any
underwriters, their successors and assigns, officers and directors and each
person or entity who controls any such underwriter (within the meaning of the
1933 Act). If and to the extent that the foregoing undertakings in this
paragraph may be unenforceable for any reason, Pledgor agrees to make the
maximum contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law. The obligations of
Pledgor under this paragraph (c) shall survive any termination of this
Agreement.
 
(d) Pledgor further agrees to waive any and all rights of subrogation it may
have against Pledge Entity upon the sale or disposition of all or any portion of
the Pledged Collateral by Pledgee pursuant to the terms of this Agreement until
the termination of this Agreement in accordance with Section 13 below.

9

--------------------------------------------------------------------------------



12. No Waiver; Cumulative Remedies. Pledgee shall not by any act, delay,
omission or otherwise be deemed to have waived any of its remedies hereunder,
and no waiver by Pledgee shall be valid unless in writing and signed by Pledgee,
and then only to the extent therein set forth. A waiver by Pledgee of any right
or remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which Pledgee would otherwise have on any further occasion. No
course of dealing between Pledgor and Pledgee and no failure to exercise, nor
any delay in exercising on the part of Pledgee or the Buyers of, any right,
power or privilege hereunder or under the other Transaction Documents shall
impair such right or remedy or operate as a waiver thereof; nor shall any single
or partial exercise of any right, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies herein provided are cumulative and may be
exercised singly or concurrently, and are not exclusive of any rights or
remedies provided by law or in the Purchase Agreement.
 
13. Termination. (a) This Agreement, the Blocked Account Agreement and the Liens
and security interests granted hereunder shall terminate, (b) Pledgee shall
promptly return any Pledged Collateral then held by Pledgee in accordance with
the provisions of this Agreement to Pledgor and promptly release its control of
the Account Collateral, including, without limitation, the Blocked Account, and
(c) Pledgee shall, at the expense of Pledgor, promptly after Pledgee’s receipt
of Pledgor’s written request, execute and deliver to Pledgor such documents as
Pledgor shall reasonably request in writing, to evidence such termination
described in clause (a) herein, the return of such Pledged Collateral to Pledgor
and the release of control of the Account Collateral, including, without
limitation, the termination or modification of the terms of the Direction
Letter, upon the termination of the Notes and the full and complete performance
and indefeasible satisfaction of all of the Liabilities (i) in respect of the
Notes (including, without limitation, the indefeasible payment in full in cash
of all such Liabilities) and (ii) with respect to which claims have been
asserted by Pledgee and/or Buyers.
 
14. Possession of Pledged Collateral. Beyond the exercise of reasonable care to
assure the safe custody of the Pledged Shares in the physical possession of
Pledgee pursuant hereto, neither Pledgee, nor any nominee of Pledgee, shall have
any duty or liability to collect any sums due in respect thereof or to protect,
preserve or exercise any rights pertaining thereto (including any duty to
ascertain or take action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relating to the Pledged Collateral and any
duty to take any necessary steps to preserve rights against any parties with
respect to the Pledged Collateral), and shall be relieved of all responsibility
for the Pledged Collateral upon surrendering them to Pledgor. Pledgor assumes
the responsibility for being and keeping itself informed of the financial
condition of Pledge Entity and of all other circumstances bearing upon the risk
of non-payment of the Liabilities, and Pledgee shall have no duty to advise
Pledgor of information known to Pledgee regarding such condition or any such
circumstance. Pledgee shall have no duty to inquire into the powers of Pledge
Entity or its officers, directors, managers, members, partners or agents thereof
acting or purporting to act on its behalf.

10

--------------------------------------------------------------------------------



15. Taxes and Expenses. Pledgor will upon demand pay to Pledgee, (a) any taxes
(excluding income taxes, franchise taxes or other taxes levied on gross
earnings, profits or the like of Pledgee) payable or ruled payable by any
Governmental Authority in respect of this Agreement, together with interest and
penalties, if any, and (b) all expenses, including the fees and expenses of
counsel for Pledgee and of any experts and agents that Pledgee may incur in
connection with (i) the administration, modification or amendment of this
Agreement, (ii) the custody or preservation of, or the sale of, collection from,
or other realization upon, any of the Pledged Collateral, (iii) the exercise or
enforcement of any of the rights of Pledgee hereunder, or (iv) the failure of
Pledgor to perform or observe any of the provisions hereof.
 
16. Pledgee Appointed Attorney-In-Fact. Pledgor hereby irrevocably appoints
Pledgee as Pledgor’s attorney-in-fact, with full authority in the place and
stead of Pledgor and in the name of Pledgor or otherwise, from time to time in
Pledgee’s discretion, to take any action and to execute any instrument that
Pledgee deems reasonably necessary or advisable to accomplish the purposes of
this Agreement, including, without limitation, (i) to receive, endorse and
collect all instruments made payable to Pledgor representing any dividend,
interest payment or other distribution in respect of the Pledged Collateral or
any part thereof and to give full discharge for the same, when and to the extent
permitted by this Agreement and (ii) to complete any assignment separate from
certificate delivered hereunder; provided that the power of attorney granted
hereunder shall only be exercised by Pledgee after the occurrence and during the
continuance of an Event of Default. The power of attorney granted hereunder is a
power coupled with an interest and shall be irrevocable until the Liabilities
are indefeasibly paid in full in cash and this Agreement is terminated in
accordance with Section 13 hereof
 
17. Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of New York. Each party hereby
irrevocably submits to the non-exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Notwithstanding the foregoing,
the Pledgee may enforce its rights and remedies in any other jurisdiction
applicable to the Pledged Collateral. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

11

--------------------------------------------------------------------------------



18. Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile, .pdf or similar
electronically transmitted signature shall be considered due execution and shall
be binding upon the signatory thereto with the same force and effect as if the
signature were an original signature.
 
19. Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.
 
20. Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
21. Entire Agreement; Amendments. This Agreement supersedes all other prior oral
or written agreements between each Pledgor, Pledgee, the Buyers and their
affiliates and persons acting on their behalf with respect to the matters
discussed herein, and this Agreement and the Transaction Documents and
instruments referenced herein and therein contain the entire understanding of
the parties with respect to the matters covered herein and therein.
 
22. Notices. All notices, approvals, requests, demands and other communications
hereunder shall be delivered or made in the manner set forth in, and shall be
effective in accordance with the terms of, the Purchase Agreement, in the case
of communications to the Collateral Agent, directed to the notice address set
forth below Collateral Agent’s signature hereto.
 
23. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of the Notes. Pledgor shall not assign this Agreement
or any rights or obligations hereunder without the prior written consent of
Pledgee. Pledgee may assign its rights hereunder without the consent of Pledgor,
in which event such assignee shall be deemed to be Pledgee hereunder with
respect to such assigned rights.
 
24. No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person or entity.
 
25. Survival. All representations, warranties, covenants and agreements of
Pledgor and Pledgee shall survive the execution and delivery of this Agreement.

12

--------------------------------------------------------------------------------



26. Further Assurances. Pledgor agrees that at any time and from time to time
upon the written request of Pledgee, Pledgor will execute and deliver all
assignments separate from certificates or stock powers, financing statements and
such further documents and do such further acts and things as Pledgee may
reasonably request consistent with the provisions hereof in order to carry out
the intent and accomplish the purpose of this Agreement and the consummation of
the transactions contemplated hereby.
 
27. No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
 
28. Pledgee Authorized. Pledgor hereby authorizes Pledgee to file one or more
financing or continuation statements and amendments thereto (or similar
documents required by any laws of any applicable jurisdiction) relating to all
or any part of the Pledged Shares or other Pledged Collateral without the
signature of Pledgor.
 
29. Pledgee Acknowledgement. Pledgor acknowledges receipt of an executed copy of
this Agreement. The Pledgor waives the right to receive any amount that it may
now or hereafter be entitled to receive (whether by way of damages, fine,
penalty, or otherwise) by reason of the failure of the Pledgee to deliver to the
Pledgor a copy of any financing statement or any statement issued by any
registry that confirms registration of a financing statement relating to this
Agreement.
 
30. Collateral Agent and Buyer Indemnification.
 
(a) Each Buyer hereby irrevocably appoints and authorizes the Pledgee to act as
collateral agent (the “Collateral Agent”) on its behalf under this Agreement and
to enter into each of the instruments, documents and agreements (the “Financing
Documents”) to which Pledgee is a party (including in its capacity as Collateral
Agent) on such Buyer’s behalf and to take such actions as Collateral Agent on
such Buyer’s behalf and to exercise such powers under the Financing Documents as
are delegated to Collateral Agent or Pledgee (as applicable) by the terms
thereof, together with all such powers as are reasonably incidental thereto. The
Collateral Agent shall take such action under this Agreement and/or any other
Transaction Documents as the Collateral Agent shall reasonably be directed by
the Requisite Buyers in accordance with the terms of the Transaction Documents.
Pledgee is authorized and empowered to amend, modify, or waive any provisions of
this Agreement or the other Financing Documents only with the consent of the
Requisite Buyers.

13

--------------------------------------------------------------------------------



(b) Whether or not the transactions contemplated hereby shall be consummated,
upon demand therefor the Buyers shall indemnify the Collateral Agent (to the
extent not reimbursed by or on behalf of the Company and without limiting the
obligation of the Company to do so), ratably from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses and disbursements of any kind whatsoever, including, for
purposes of clarification, all Taxes, which may at any time (including at any
time following the payment in full of the Notes and the termination or
resignation of the Collateral Agent) be imposed on, incurred by or asserted
against the Collateral Agent in any way relating to or arising out of this
Agreement, any other Financing Document or any document contemplated hereby or
referred to herein or the transactions contemplated hereby or thereby or any
action taken or omitted by the Collateral Agent under or in connection with any
of the foregoing; provided, however, that no Buyer shall be liable for the
payment to the Collateral Agent of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting solely from the Collateral Agent’s gross negligence or
willful misconduct. In addition, each Buyer shall reimburse the Collateral Agent
upon demand for its ratable share of any costs or out of pocket expenses
(including attorney costs) incurred by the Collateral Agent in connection with
the preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Transaction Document, or any document contemplated hereby or referred
to herein to the extent that the Collateral Agent is not reimbursed for such
expenses by or on behalf of the Company. Without limiting the generality of the
foregoing, if any Governmental Authority of any jurisdiction asserts a claim
that the Collateral Agent did not properly withhold tax from amounts paid to or
for the account of any Buyer (because the appropriate form was not delivered,
was not properly executed, or because such Buyer failed to notify the Collateral
Agent of a change in circumstances which rendered the exemption from, or
reduction of, withholding tax ineffective, or for any other reason) such Buyer
shall indemnify the Collateral Agent fully for all amounts paid, directly or
indirectly, by the Collateral Agent as tax or otherwise, including penalties and
interest, and including any taxes imposed by any jurisdiction on the amounts
payable to the Collateral Agent under this Section 30(b), together with all
related costs and expenses (including attorney costs). The obligation of the
Buyers in this Section 30(b) shall survive the payment of all Liabilities
hereunder.
 
(c) The Collateral Agent shall not be deemed to have knowledge or notice of the
occurrence of any Event of Default or any event that with the giving of notice
or passage of time would constitute an Event of Default unless the Collateral
Agent shall have received written notice from a Buyer describing such Event of
Default or event that with the giving of notice or passage of time would
constitute an Event of Default and stating that such notice is a “notice of
default”. Upon the occurrence and continuance of an Event of Default, or an
event that with the giving of notice or passage of time would constitute an
Event of Default, the Collateral Agent shall take such action under this
Agreement and/or any other Transaction Documents with respect to such Event of
Default or event that with the giving of notice or passage of time would
constitute an Event of Default as Collateral Agent shall reasonably be directed
by the Requisite Buyers in accordance with the terms of the Transaction
Documents, provided that unless and until the Collateral Agent shall have
received such directions, the Collateral Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect of such
Event of Default or event that with the giving of notice or passage of time
would constitute an Event of Default or as the Collateral Agent shall deem
advisable in the best interests of the Buyers. In taking such action or
refraining from taking such action without specific direction from the Requisite
Buyers, the Collateral Agent shall use the same degree of care and skill as a
prudent person would exercise or use under the circumstances in the conduct of
such person’s own affairs.

14

--------------------------------------------------------------------------------



(d) Nothing in this Section 30 shall be deemed to limit or otherwise affect the
rights of Pledgee or Buyers to exercise any remedy provided in this Agreement or
any other Transaction Document.
 
(e) The Collateral Agent may resign from the performance of all of its functions
and duties hereunder and/or under the other Financing Documents at any time by
giving thirty (30) Business Days prior written notice to the Buyers and Pledgor.
Such resignation shall take effect upon the appointment of a successor
Collateral Agent pursuant to clause (f) below or as otherwise provided below.
 
(f) Upon (i) the Buyers’ receipt of a notice of resignation by the Collateral
Agent in accordance with clause (e) above, or (ii) written notice by the
Requisite Buyers to Collateral Agent of the Requisite Buyers’ election to remove
the existing Collateral Agent and appoint a successor Collateral Agent, the
Requisite Buyers shall have the right to appoint a successor Collateral Agent.
Upon the acceptance of a successor's appointment as Collateral Agent hereunder
and notice of such acceptance to the retiring Collateral Agent, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Collateral Agent, the retiring
Collateral Agent's resignation shall become immediately effective and the
retiring Collateral Agent shall be discharged from all of its duties and
obligations hereunder and under the other Financing Documents (if such
resignation was not already effective and such duties and obligations not
already discharged, as provided below in this paragraph). If no such successor
shall have been so appointed by Requisite Buyers and shall have accepted such
appointment within thirty (30) days after the retiring Collateral Agent gives
notice of its resignation or the Requisite Buyers give notice of their election
to replace the retiring Collateral Agent, then the retiring Collateral Agent
may, on behalf of the Buyers (but without any obligation) appoint a successor
Collateral Agent without the consent of any Buyer. From and following the
expiration of such thirty (30) day period, Collateral Agent shall have the
exclusive right without any Person's consent, upon one (1) Business Days' notice
to the Buyers, to make its resignation or removal effective immediately. From
and following the effectiveness of such notice, (i) the retiring Collateral
Agent shall be discharged from its duties and obligations hereunder and under
the other Financing Documents and (ii) all actions, payments, communications and
determinations provided to be made by, to or through Collateral Agent shall
instead be made by or to each Buyer directly, until such time as Requisite
Buyers appoint a Collateral Agent as provided for above in this paragraph. The
provisions of this Agreement shall continue in effect for the benefit of any
retiring Collateral Agent and its sub-agents after the effectiveness of its
resignation or removal hereunder and under the other Financing Documents in
respect of any actions taken or omitted to be taken by any of them while the
retiring Collateral Agent was acting or was continuing to act as Collateral
Agent.
 
[Signature Page Follows]


15

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Pledge and Security
Agreement to be duly executed and delivered by their duly authorized officers on
the date first above written.



 
PLEDGOR:
     
MRU HOLDINGS, INC., a Delaware corporation
     
By:
/s/ Vishal Garg
 
Name:
Vishal Garg  
Title:
Chief Financial Officer

 

--------------------------------------------------------------------------------





 
PLEDGEE:
     
VIKING ASSET MANAGEMENT L.L.C., a California limited liability company, in its
capacity as collateral agent for the Buyers
     
By:
/s/ S. Michael Rudolph
 
Name:
S. Michael Rudolph
 
Title:
Chief Financial Officer
         
Notice Address:
     
Viking Asset Management, LLC
 
600 Montgomery Street, 44th Floor
 
San Francisco, California 94111
 
Attention: Michael Rudolph
 
Telecopy: (415) 981-5301
     
- and -
     
Viking Asset Management, LLC
 
10 Glenville Street, 3rd Floor
 
Greenwich, Connecticut 06831
 
Attention: Robert J. Brantman
 
Telecopy: (646) 840-4958

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Pledge and Security
Agreement to be duly executed and delivered as of the day and year first above
written.



 
BUYERS:
     
Solely for the purposes of Section 30
     
THE LONGVIEW FUND, L.P., a California limited partnership, as a Buyer
     
By:
Viking Asset Management, LLC
 
Its:
Investment Advisor
         
By:
/s/ S. Michael Rudolph
 
Name:
S. Michael Rudolph
 
Title:
Chief Financial Officer
     
LONGVIEW MARQUIS MASTER FUND, L.P., a British Virgin Islands limited
partnership, as a Buyer
     
By:
Viking Asset Management, LLC
 
Its:
Investment Advisor
         
By:
/s/ S. Michael Rudolph
 
Name:
S. Michael Rudolph
 
Title:
Chief Financial Officer


--------------------------------------------------------------------------------



ACKNOWLEDGEMENT


Each of the undersigned hereby (i) acknowledges receipt of a copy of the
foregoing Pledge and Security Agreement, (ii) waives any rights or requirement
at any time hereafter to receive a copy of such Pledge and Security Agreement in
connection with the registration of any Pledged Shares (as defined therein) in
the name of Pledgee or its nominee or the exercise of voting rights by Pledgee
and (iii) agrees promptly to note on its books and records the grant of the
security interest in the stock or other equity interests of the undersigned as
provided in such Pledge and Security Agreement.


Dated: October 19, 2007



 
MRU ABS LLC, a Delaware limited liability company
     
By:
/s/ Vishal Garg
 
Name:
Vishal Garg  
Title:
Director


--------------------------------------------------------------------------------





EXHIBIT A
to Pledge and Security Agreement




DESCRIPTION OF CAPITAL STOCK OR EQUITY INTERESTS OF PLEDGE ENTITY




 
 
Name of
Pledge Entity
 
Class of Stock or
Other Equity Interests
Authorized No. of
Shares or Units
Issued and Outstanding
Shares or Units
 
Percentage of Shares or Units
Held by Pledgor
MRU ABS LLC
Limited Liability Company Membership Interests
N/A
100%
100%
         



 
 
 
2

--------------------------------------------------------------------------------



EXHIBIT B
to Pledge and Security Agreement


Blocked Account Agreement


[See attached]
 
3

--------------------------------------------------------------------------------

